--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 

 
WAIVER AND RELEASE OF CLAIMS
 
In exchange for the consideration described in the Separation Agreement (the
“Separation Agreement”) by and between GraphOn Corporation (the “Company”) and
Robert Dilworth (”Executive”) (together, the “Parties”), Executive hereby agrees
as follows:
 
1. Executive’s Release
 
(a) Executive hereby forever releases and discharges the Company and its
parents, affiliates, successors, and assigns, as well as each of their
respective past, present, and future officers, directors, employees, agents,
attorneys, and shareholders (collectively, the “Company Released Parties”), from
any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages, and liabilities, known or unknown, suspected or
unsuspected, that Executive may now or hereafter claim to have had or to now
have against the Company Released Parties arising out of or relating in any way
to Executive’s employment with, or termination or resignation from, the Company,
from the beginning of time to the date Executive signs this Waiver and Release
of Claims (the “Executive’s Release”).
 
(b) Executive’s Release specifically extends to, without limitation, any and all
claims or causes of action for wrongful termination, breach of an express or
implied contract, breach of the covenant of good faith and fair dealing, breach
of fiduciary duty, employment discrimination, including harassment, fraud,
misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and any claims under any applicable state,
federal, or local statutes and regulations, including, but not limited to, the
Civil Rights Act of 1964, as amended, the Fair Labor Standards Act, as amended,
the Americans with Disabilities Act of 1990, as amended (the “ADA”), the
Rehabilitation Act of 1973, as amended, the Age Discrimination in Employment
Act, as amended (“ADEA”),  the Older Workers Benefit Protection Act, as amended,
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
Section 806 of the Sarbanes-Oxley Act, the Family and Medical Leave Act, as
amended, and the California Family Rights Act, as amended, the California Fair
Employment and Housing Act, as amended, the California Labor Code, the
California Government Code, or any other federal, state or local laws relating
to employment or employment discrimination, and any claims for attorneys’ fees
and costs (other than any claims arising under the Separation Agreement for
attorneys’ fees expressly payable pursuant thereto); provided, however, that
Executive’s Release does not waive, release or otherwise discharge (i) any claim
or cause of action that cannot legally be waived by private agreement between
Executive and the Company, including, but not limited to, any claim for
unemployment benefits and any claims under Section 2802 of the California Labor
Code; (ii) any rights to indemnification Executive may have under the Company’s
Amended and Restated Certificate of Incorporation, as amended, or Second Amended
and Restated Bylaws, or the Indemnification Agreement between the Company and
Executive that is referenced in and attached as an exhibit to the Separation
Agreement; (iii)  any rights Executive may have under directors and officers
insurance policies and rights or claims of contribution or advancement of
expenses; (iv) coverage under the Company’s D&O insurance policies; (v) any
vested benefits provided under the terms of any employee benefit plan applicable
to Executive; (vi) any claim or cause of action to enforce any of Executive’s
rights under the Separation Agreement; or (vii) any claim or cause of action
based on Executive’s rights as a shareholder of the Company.
 
(c) Except with respect to any claims excluded from Executive’s Release under
paragraph 1(b)(i)-(vii) above (“Excluded Claims”), this release extends to any
claims that may be brought on Executive’s behalf by any person or agency, as
well as any class or representative action under which Executive may have any
rights or benefits; Executive agrees not to accept any recovery or benefits
under any such claim or action, and Executive assigns any such recovery or
benefits to the Company.  For the purpose of implementing a full and complete
release, Executive understands and agrees that, except with respect to Excluded
Claims, this Agreement is intended to include all claims, if any, which
Executive may have and which Executive does not now know or suspect to exist in
his favor against the Company Released Parties and this Agreement extinguishes
those claims.  Accordingly, Executive expressly waives all rights afforded by
Section 1542 of the Civil Code of the State of California (“Section 1542”) and
any similar statute or regulation in any other applicable jurisdiction.  Section
1542 states as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
(d) Executive’s Release shall not prevent Executive from filing a charge with
the Equal Employment Opportunity Commission (or similar state or local agency)
or participating in any investigation conducted by the Equal Employment
Opportunity Commission (or similar state or local agency); provided, however,
that Executive acknowledges and agrees that any claims by Executive for personal
relief in connection with such a charge or investigation (such as reinstatement
or monetary damages) hereby are barred.
 
2. ADEA Waiver and Release
 
.  Executive understands and agrees that he is waiving his rights under the ADEA
and thus:
 
(a) Executive has been informed and understands and agrees that he has the
period of at least twenty-one (21) calendar days after receipt of this Waiver
and Release of Claims to consider whether to sign it.
 
(b) Executive has been informed and understands and agrees that he may revoke
this Waiver and Release of Claims at any time during the seven (7) calendar days
after it is signed and returned to the Company, in which case none of the
provisions of this Waiver and Release of Claims and the Separation Agreement
will have any effect.  Executive acknowledges and agrees that if he wishes to
revoke this Waiver and Release of Claims, he must do so in writing, and that
such revocation must be signed by Executive and received by the Chairman of the
Board of the Company no later than the seventh (7th) calendar day after
Executive has signed the Waiver and Release of Claims.  Executive acknowledges
and agrees that, in the event Executive revokes the Waiver and Release of
Claims, he shall have no right to receive any of the consideration described in
the Separation Agreement.
 
(c) Executive agrees that prior to signing this Waiver and Release of Claims, he
read and understood each and every provision of the document.
 
(d) Executive understands and agrees that he has been advised in this writing to
consult with an attorney of his choice concerning the legal consequences of this
Waiver and Release of Claims and the Separation Agreement and Executive hereby
acknowledges that prior to signing this Waiver and Release of Claims he had the
opportunity to consult, and did consult, with an attorney of his choosing
regarding the effect of each and every provision of both this Waiver and Release
of Claims and the Separation Agreement.
 
(e) Executive acknowledges and agrees that he knowingly and voluntarily entered
into this Waiver and Release of Claims and the Separation Agreement with
complete understanding of all relevant facts, and that he was neither
fraudulently induced nor coerced to enter into this Waiver and Release of Claims
or the Separation Agreement
 
 
- 2 -

--------------------------------------------------------------------------------

 
(f) Executive understands that he is not waiving, releasing or otherwise
discharging any claims under the ADEA that may arise after the date he signs
this Waiver and Release of Claims.
 
3. Effective Date
 
.  For purposes of this Waiver and Release of Claims, the “Effective Date” shall
be the eighth (8th) calendar day following the date that Executive signs and
returns this Waiver and Release of Claims to the Company, provided that
Executive does not revoke or attempt to revoke his acceptance prior to such
date.  Executive understands and agrees that, in order to receive the
consideration provided under the Separation Agreement, he must execute this
Waiver and Release of Claims no earlier than the Separation Date (as defined in
the Separation Agreement) and no later than twenty-one (21) days following the
receipt of this Waiver and Release of Claims and shall not have revoked or
attempted to revoke such acceptance prior to the Effective Date.
 
4. Miscellaneous
 
.  Executive represents and warrants that he has the full legal capacity, power
and authority to execute and deliver this Waiver and Release of Claims and to
perform his obligations hereunder.  This Waiver and Release of Claims is binding
upon and shall inure to the benefit of the Parties hereto as well as the Company
Released Parties.  For purposes of this Waiver and Release of Claims, a
facsimile or electronic file containing Executive’s signature printed by a
receiving facsimile machine or printer shall be deemed an original
signature.  This Waiver and Release of Claims shall be construed under the
internal laws of the State of California except to the extent governed by
federal law.
 
Accepted and agreed as of the date set forth below:
 


 


                     /s/ Robert Dilworth


                                                                                                           Robert
Dilworth
 
Date:     04/12/12



 
- 3 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------